DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/25/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich (US Pub No. 2016/0093808) in view of Yang (US Pub No. 2019/0221749)
	Regarding Claims 1-9 and 13, Adamovich et al. teaches a composition for an organic optoelectronic device comprising a first host compound represented by chemical formula 1, and a second host compound represented by chemical formula 2 [0077, e-host, and h-host] :
In page 13, see compound in top left of page, the compound below is compound A89, where X is sulfur, R1-R3 is hydrogen, L1 is phenyl, X1-X3 are nitrogen, L2-L3 are single bonds, Rb-Rc are phenyl groups
In page 46, para. 104, and page 51 (compound F21) Z1 is phenyl, Y1 is single bond, R4-R6 are hydrogen, m is 0, R7 is hydrogen, one of R8-R9 is hydrogen, and the other is phenyl, Y2 is single bond, Z2 is a phenyl group

    PNG
    media_image1.png
    451
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    532
    media_image2.png
    Greyscale



Yang et al. teaches a compound used as a host material in an emission layer [0011] used to provide improved light emission efficiency, and heat stability [0011]. The compound is shown below:
In page 13, in regards to the compound, X can be either sulfur or oxygen.
In regards to the claims, X is sulfur or oxygen, R1-R3 is hydrogen, L1 is phenyl, L2 and L3 are phenyl, L2 is unsubstituted phenyl, L3 is substituted phenyl with either a dibenzofuran or dibenzothiophene (meeting limitation of Rc)

    PNG
    media_image3.png
    212
    310
    media_image3.png
    Greyscale


 
Since Adamovich et al. teaches a emissive layer comprising a host comprising a dibenzofuran or dibenzothiophene, and exhibiting good lifetime and efficiency [0058], and Yang et al. teaches a compound used as a host material in an emission layer [0011] used to provide improved light emission efficiency, and heat stability [0011], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the e-host (first host compound) of Adamovich et al. with the compound of Yang et al. in order to provide improved light emission efficiency, and heat stability [0011].
Although modified Adamovich et al. does not explicitly teaches the claimed compound, modified Adamovich et al. teaches finite number of host materials; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired host materials as it is merely the selection of a finite amount of recognized host materials in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 10, within the combination above, modified Adamovich et al. teaches an organic optoelectronic device, comprising an anode and a cathode facing each other, and
at least one organic layer disposed between the anode and the cathode
wherein the organic layer comprises the composition for an organic optoelectronic device of claim 1 [0018, 0058, 0077].
	Regarding Claim 11, within the combination above, modified Adamovich et al. teaches wherein the organic layer comprises a light emitting layer, and the composition for an organic optoelectronic device is included as a host of the light emitting layer [0018, 0058, 0077].
	Regarding Claim 12, within the combination above, modified Adamovich et al. teaches a display device comprising the organic optoelectronic device of claim 10 [0043].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726